    2:19-mn-02886-DCN               Date Filed 10/14/20      Entry Number 23          Page 1 of 2



From:            SCDdb_ecf_norton
To:              Jack Bryan
Subject:         FW: Elementia (Allura)
Date:            Wednesday, October 14, 2020 1:14:33 PM


Please file this email as a letter in 19mn2886, In Re Allura Fibert Cement Siding Products Liability
Litigation MDL. Thanks.


From: tri2sli@aol.com <tri2sli@aol.com>
Sent: Monday, October 12, 2020 2:45 PM
To: SCDdb_ecf_norton <norton_ecf@scd.uscourts.gov>
Cc: tri2sli@aol.com
Subject: Elementia (Allura)

CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution
when opening attachments or clicking on links.



Judge Norton, Your Honor, My name is Tim Isbell and I live in Springboro Ohio. I
understand you are presiding over the Allura cement board and warranty case. Our
home was built in July of 2015. Before it was 2 years old the siding around the
windows cracked at its cuts on the South side. Builder replaced those 2 boards. A a
little over 2 years old, more cracks developed on 20 of the full length boards on the
South side. By the time I filed a claim through BrightClaim, the company handling
Alluras warranty, I had 39 boards cracked. They sent me a offer for replacing the
south side, but wanted me to sign a non dis closer agreement that I wouldn't give out
what they would settle for and I would not participate in any Class Action lawsuits
against them. I had 6 months to complete their request. I decided to wait because I
had concerns about the siding, especially a 50 year warranted siding that could not
last 2 years and the fact I have 22 squares of their siding on my home that would cost
$1000 a square to replace. My concerns showed up again by year 3 as he front (West
side) had boards crack. I filed a new claim in 2019 but never heard from them so I
filed a complaint with The Ohio Attorney Generals office to which Allura responded
that they had not received a claim from me other than the 1 I sent through
BrightClaim in 2017. A Rep for Elementia, Melina Chaparro ( I think that's how she
spelled her name) requested for me to correspond directly with Elementia Warranty
department and resubmit a new claim. After a few months of not hearing anything I let
the OAG Office know I had not heard back from Elementia, and a week later a Shawn
Carrington called from Houston and said he wanted to get my claim taken care of.
After a few phone calls back and forth and a few texts Shawn told me I would be
hearing from someone that would come by and look at the damaged siding and now,
after a rain I looked at 5 rolls on the North side and found 8 out of 20 full length
boards with small fractures starting. I sent Shawn pictures of what I had found. This
happened before he had told me of the person who would look at the siding for them.
This siding on the North side is around 42 months old because it had been replaced
twice by the builder during the first 2 years because of a factory paint issue. Its been
almost 3 weeks and no one has called even after I texted Mr. Harrington last week, I
   2:19-mn-02886-DCN         Date Filed 10/14/20    Entry Number 23       Page 2 of 2



got a "you haven't heard from anyone yet?" I talked to a neighbor who said they were
told 6 weeks ago the same thing and get the same response each time they call. I
guess its just lip service they give now.

  There are around 30-36 homes in our neighborhood who have Allura cement board
siding and at least half of them have had issues with 6-7 who took the Allura deal
over the last 2 years. I have always tried to buy American made products and I hate,
especially after JameHardi and CertainTeed had to settle Class Action lawsuits for
the same thing, that a company that bought CertainTeeds siding side of the cement
board business after they settled theirs, would manufacture a product that is worse
then their predecessors.

  Sorry to ramble, but we built our new home to enjoy our retirement, not to have to
look at our siding for cracks each time we mowed or worked in the garden and
possibly have to spend several $1000s again on something that should have lasted
more than 3 years.

                                                            Thanks, Tim Isbell
                                                                   54 Louise Dr.
                                                                    Springboro Ohio
45066
                                                                     513-833-1346
CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution
when opening attachments or clicking on links.
